Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 28, 2014

                                       No. 04-14-00015-CV

                                      INTEREST OF BLJP,

                   From the 38th Judicial District Court, Uvalde County, Texas
                                Trial Court No. 12-05-28687-CV
                       The Honorable Camile G. Dubose, Judge Presiding


                                          ORDER
        Appellant’s brief was filed on April 4, 2014. Therefore, appellee’s brief was due to be
filed on May 5, 2014. Neither a motion for extension or time nor the appellee’s brief has been
filed. It is therefore ORDERED that appellee show cause in writing within fifteen (15) days
from the date of this order why this appeal should not be set at issue. If appellee fails to respond,
this appeal will be set at issue without an appellee’s brief.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court